Citation Nr: 1531460	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  14-06 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Healthcare System in Newington, Connecticut


THE ISSUE

Entitlement to payment or reimbursement for the cost of private medical expenses incurred for unauthorized service provided at non-VA medical facilities on numerous dates between January 20, 2013 and June 7, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.  Awards include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision of the Department of Veterans Affairs (VA) Healthcare System in Newington, Connecticut.

The Board notes that the Veteran has been declared incompetent to handle VA funds and a fiduciary has been appointed.  This appeal was prosecuted by the fiduciary, as reflected by the notice of disagreement, substantive appeal, and statements made in support of the claim.  38 U.S.C.A. § 20.301(b) (2014).  Therefore, the fiduciary, who is the Veteran's spouse, is the appellant in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that VA should provide payment for unauthorized medical expenses incurred on numerous dates with several medical providers.  Service connection is in effect for posttraumatic stress disorder (PTSD), rated 100 percent disabling; type II diabetes mellitus associated with exposure to herbicides, rated 20 percent disabling; and residuals of fractures of the right shoulder, right elbow, left wrist, and right hip, each rated as noncompensable.

Unfortunately, the evidence of record is insufficient for the Board to decide the claim because neither the appellant's claim, nor private treatment records from all claimed medical providers for each claimed date of medical care are associated with the paper medical reimbursement claims file or the Veteran's electronic record.  These critical documents must be obtained on remand. 

In addition, as reflected by the appellant's September 2013 notice of disagreement, the June 2013 decision, and statements of the case subsequently issued, it appears that the AOJ has not considered entitlement to payment or reimbursement for all dates of medical service requested by the appellant on the Veteran's behalf.  The AOJ must clarify the date of each medical expense claimed.

Accordingly, the case is REMANDED for the following action:

1.  Clarify the date of each medical expense claimed and ensure that each claim for payment or reimbursement of unauthorized medical expenses has been adjudicated.

2.  Obtain and associate with the record:
a) the appellant's claim for payment or reimbursement of unauthorized medical expenses;
b) all records of medical treatment from Lawrence & Memorial Hospital, to include from Dr. Gaudio, dated January 20, 2013; April 8 and 22, 2013; May 9 and 11, 2013; and June 7, 2013;
c) all records of medical treatment from Allegheny Foot & Ankle Center dated April 15, 2013; 
d) all records of medical treatment from Yale Medical Group, to include from Dr. Mena, dated April 19 and 29, 2013; and
e) all records of medical treatment from Middlesex Hospital dated May 13, 2013.

3.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




